Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we remand this case to the Muskegon Circuit Court for the appointment of substitute appellate counsel in light of Halbert v Michigan, 545 US 605; 125 S Ct 2582; 162 L Ed 2d 552 (2005). Based on our review of the record, after the circuit court granted original appointed appellate counsel’s *866motion to withdraw, it erred in failing to appoint substitute appellate counsel when the defendant’s original appellate counsel did not accompany his motion to withdraw with legal analysis “referring to anything in the record that might arguably support the appeal,” and the trial court failed to make a finding whether the “case is wholly frivolous.” Anders v California, 386 US 738, 744; 87 S Ct 1396, 1400; 18 L Ed 2d 493 (1967); see also MCR 7.211(C)(5) and AO 2004-6, Standard 5. On remand, substitute appellate counsel, once appointed, may file an application for leave to appeal in the Court of Appeals, and/or any appropriate postconviction motions in the circuit court, within six months of the date of the circuit court’s order appointing counsel. The motion to reissue judgment and appoint counsel is denied as moot. We do not retain jurisdiction.